Citation Nr: 1039195	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-16 994	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.  The Veteran also had several periods of active duty for 
training (ACDUTRA) to include from January 7 to January 11, 2002 
and from February 1 to February 17, 2002.  The latter period of 
ACDUTRA included service in Nicaragua.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by which the RO, in pertinent 
part, denied service connection for hepatitis C.

In December 2008, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Initially, the Board recognizes the seriousness of an illness 
such as hepatitis C.  A review of the record reveals that the 
Veteran has been diligent regarding maintaining his health.  The 
Board, therefore, assumes that medical records regarding 
treatment for hepatitis C dated after June 2006 are available and 
will ask that the RO take appropriate action to assist the 
Veteran is obtaining these records.

A diagnosis of hepatitis C was rendered in August 2002.  Although 
it is highly likely that blood analyses have taken place after 
2005, the most recent testing data available in the record 
suggests that hepatitis C is currently undetectable.  A current 
disability is a necessary condition for the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation purposes).  
The Board requires clarification regarding whether the infection 
has been cleared from the body or whether it is still present.

The Veteran has proposed several theories regarding the cause of 
his hepatitis C infection.  He has reported a history of 
unprotected sexual experiences in ports around the world during 
service in the Navy in the 1960's.  Next, he indicated that in 
early 2002, he might have been vaccinated with a contaminated 
needle.  Finally, he has stated that in January 2002, during 
training in the insertion of intravenous (IV) lines, the blood of 
another service member spilled onto his hand and/or he pricked 
himself after inserting the IV line into the arm of another 
service member.  

In 2006, a physician opined that the Veteran's hepatitis C was 
etiologically related to service.  The Board cannot rely on this 
opinion in granting service connection for hepatitis C because 
the opinion is unsubstantiated and is not accompanied by evidence 
reflecting the presence of hepatitis C.  The Board emphasizes 
that the blood analyses preceding the unsubstantiated medical 
opinion reflect that the hepatitis C virus was undetectable.  The 
foregoing medical opinion, however, is sufficient to trigger VA's 
duty to provide a medical examination and opinion, as it 
constitutes some evidence that the claimed disability is related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a 
VA examination is required if the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service); see also 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board will ask that a VA medical 
examination be scheduled for a determination regarding whether 
the Veteran still suffers from hepatitis C and, if so, whether 
his hepatitis C is at least as likely as not related to service. 

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Ask the Veteran to provide the names and 
addresses of all private or VA medical care 
providers who have treated him for hepatitis 
C from June 2006 to the present.  After 
securing any necessary releases, make 
reasonable efforts to obtain any identified 
records and associate them with the claims 
file.  

2.  Schedule a VA medical examination.  The 
claims file must be provided to the examiner 
for review.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  The examiner should state whether 
the Veteran has a current diagnosis of 
hepatitis C.  If so, the examiner should 
opine regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's hepatitis C is 
related to service.  The examiner is asked to 
review all pertinent documents in the claims 
file in conjunction with the examination and 
to indicate in the examination report whether 
the requested claims file review took place.  
A rationale for all opinions and conclusions 
should be provided.

3.  Thereafter, readjudicate the issue on 
appeal with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

